                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAM VU,                                           Case No. 18-cv-03594-SI
                                   8                    Plaintiff,
                                                                                           ORDER RE DISCOVERY DISPUTE
                                   9              v.
                                                                                           Dkt. No. 49
                                  10     LIBERTY MUTUAL INSURANCE
                                         COMPANY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties have submitted a discovery dispute to the Court. The disagreement stems from

                                  14   the unavailability of defendant’s employee Tamara Chukes, the claims adjuster who investigated

                                  15   and denied plaintiff’s claim. Ms. Chukes is currently on medical leave, which was originally to be

                                  16   through February 4, 2019 but has now been extended until March 31, 2019.

                                  17          Plaintiff’s counsel wishes to depose Ms. Chukes, “the key percipient witness in this case,”

                                  18   before the upcoming mediation, currently set for March 29, 2019. Defense counsel indicates that

                                  19   Ms. Chukes is unavailable at least until her medical leave expires on March 31. 2019.1

                                  20          Since Ms. Chukes is an important witness and plaintiff wishes to take her deposition prior

                                  21   to the parties’ mediation, the mediation cut-off is hereby extended from March 31, 2019 to May 31,

                                  22   2019. The parties are directed to set a mutually agreeable date for Ms. Chukes’s deposition to take

                                  23

                                  24
                                              1
                                                Plaintiff’s counsel has sought information about Ms. Chukes’s availability, asking: “(1) Is
                                       Ms. Chukes available for deposition notwithstanding her leave?; (2) Is Ms. Chukes incapacitated?
                                  25   (3) Will Ms. Chukes be available on a date certain for deposition? (4) Are there accommodations
                                       possible to permit Ms. Chukes’s deposition – for instance, deposition at her home, or deposition for
                                  26   half days over 2 or 3 days?” Defense counsel declined to answer these questions, contending that
                                       any information regarding Ms. Chukes’s disability and leave of absence is confidential, privileged,
                                  27   and protected from disclosure.
                                  28
                                   1   place in April 2019, and Ms. Chukes is ordered to attend and give her testimony, with any necessary

                                   2   accommodations for health issues.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 14, 2019

                                   6                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
